Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 17, 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kuhn et al (5103857).
Regarding claim 1, Kuhn, Fig. 1-8, discloses a flow regulating assembly, comprising: a sliding block 34-48; a rotating ring 30, comprising: a ring body; and an inclined plane 33 on a lower surface of the ring body, the inclined plane transitioning from a high end to a low end that is axially offset from the high end, the inclined plane engaged with the sliding block such that rotation of the ring body relative to the sliding block causes axial movement of the sliding block (closed/open position shown in Fig 1/2); and a valve cap (17) engaged with the rotating ring and configured to substantially prevent axial movement of the ring body (by lower surfaces of stops 32).
As to claim 2, the sliding block 34-48 includes a convex strip (crest with 34) extending along an axial direction, and wherein an upper surface of the convex strip is engaged with the inclined plane 33.
As to claim 3, the inclined plane is one of a plurality of inclined planes 33 on the lower surface of the ring body 30, wherein the convex strip is one of a plurality of convex strips strip (3 crests with 34 in Fig 6) of the sliding block, and wherein each one of the plurality of convex strips is engaged with a respective one of the plurality of inclined planes.
As to claim 4, the valve cap includes a guide table (lower surface of the stops 32), wherein the ring body includes a guide bulge (vertical portions on either side of slot 31) extending axially away from the inclined plane 33, and wherein the guide bulge is slidably engaged with the guide table.
As to claim 5, the valve cap includes a limiting bulge 32 extending axially away from the guide table (lower surface of 32) and configured to limit rotational motion of the rotating ring (by cooperation with 29).
As to claim 7, the valve cap 17 defines a groove 40 that extends in an axial direction, and wherein the sliding block is slidably engaged with the groove (at 38).
As to claim 17, Kuhn, Fig. 1-8, discloses a rotating ring 30, comprising: a ring body; an inclined plane 33 on a lower surface of the ring body, the inclined plane transitioning from a high end to a low end that is axially offset from the high end; and a limiting bulge (vertical portions on either side of slot 31) extending axially away from the inclined plane 33.
As to claim 18, the ring body defines a hollow cylindrical sleeve (Fig 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzloff (4343456) in view of Gonzalez (20170343130).
Regarding claim 1, Zitzloff, Fig 1-6, discloses a flow regulating assembly, comprising: a sliding block 26; a rotor 22, comprising: a rotor body; and an inclined plane 33.1 on a lower surface of the ring body, the inclined plane transitioning from a high end to a low end that is axially offset from the high end, the inclined plane engaged with the sliding block 26 such that rotation of the ring body relative to the sliding block causes axial movement of the sliding block; and a valve cap 15 engaged with the rotating ring and configured to substantially prevent axial movement of the ring body.
Zitzloff discloses rotor as a unitary combination of rotating ring and actuator shaft but fails to disclose a separate rotating ring with ring body and inclined surface. Gonzalez, Fig. 1, teaches rotor with a separate actuator shaft 40 and rotating ring 20 with ring body and inclined surface 20a.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Zitzloff with separate actuator shaft and rotating ring as taught by Gonzalez as an art-recognized functionally equivalent substitute rotor assembly yielding predictable results of providing rotational actuation of cam surface for valve adjustment.
Regarding claim 12, Zitzloff, Fig 1-6, discloses a valve core, comprising: a diaphragm assembly 30; a switch assembly 31 configured to control a first axial position (open position when inclined surfaces are in Fig 1 position) of the diaphragm assembly parallel to a central axis of the valve core; and a flow regulating assembly 26,22 configured to control a second axial position (closed  Fig 2 position) of the diaphragm assembly, the flow regulating assembly comprising: a sliding block 26; and a rotor 22, comprising: a rotor body; and an inclined plane 33.1 on a lower surface of the ring body, the inclined plane transitioning from a high end to a low end that is axially offset from the high end, the inclined plane engaged with the sliding block 26 such that rotation of the ring body relative to the sliding block causes axial movement of the sliding block; and a valve cap 15 engaged with the rotating ring and configured to substantially prevent axial movement of the ring body.
Zitzloff discloses rotor as a unitary combination of rotating ring and actuator shaft but fails to disclose a separate rotating ring with ring body and inclined surface. Gonzalez, Fig. 1, teaches rotor with a separate actuator shaft 40 and rotating ring 20 with ring body and inclined surface 20a.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Zitzloff with separate actuator shaft and rotating ring as taught by Gonzalez as an art-recognized functionally equivalent substitute rotor assembly yielding predictable results of providing rotational actuation of cam surface for valve adjustment.
As to claim 13, Zitzloff as modified discloses a valve cap 15 engaged with the rotating ring and configured to limit axial movement of the ring body.
As to claim 15, Zitzloff as modified discloses the switch assembly 31 is configured to move along an axial direction to control movement of the diaphragm assembly.
As to claim 16, Zitzloff as modified the sliding block 26 having a convex strip (32 combined with top surface) extending along an axial direction, and wherein an upper surface of the convex strip is engaged with the inclined plane.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 6, 10, 12, 14  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  5, 7, 5, 6, 5, 5, 5, 5  respectively of U.S. Patent No. 11002371 in view of Kuhn et al (5103857). 
Claims 5, 7, 5, 6, 5, 5, 5, 5  respectively of U.S. Patent No. 11002371 anticipate all the limitations of claims 1, 2, 4, 5,  6, 10, 12, 14 respectively of current application except for “high end to a low end that is axially offset from the high end”  the incorporation of which (for purpose of valve movement) would have been obvious in view of Kuhn which teaches inclined plane 33 transitioning from a high end to a low end that is axially offset from the high end.
Claim 1 and 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 respectively of U.S. Patent No. 11002371 in view of Kuhn et al (5103857). 
Claim 1 of U.S. Patent No. 11002371 anticipates all the limitations of claims 1 and 11 of current application except for “high end to a low end that is axially offset from the high end”  and “valve cap preventing ring rotation” the incorporation of which (for purpose of valve movement and ring unwanted movement prevention) would have been obvious in view of Kuhn which teaches inclined plane 33 transitioning from a high end to a low end that is axially offset from the high end and teaches a valve cap 17 axially holding the ring in place.
Allowable Subject Matter
Claims 8, 9, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753